Citation Nr: 0306202	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  98-10 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritic changes with disc disease of L4-5 and L5-S1, 
currently assigned a 40 percent disability rating.  

2.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and family member




ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from December 1948 to 
June 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran has testified at hearings at the RO and 
accompanied by a family member before the undersigned sitting 
at the RO.  The issues listed on the title page are the only 
ones developed and certified on appeal.  

A rating decision by the RO in August 2001 assigned a 40 
percent disability rating for degenerative arthritic changes 
with disc disease of L4-5 and L5-S1 (previously coded as low 
back strain), effective from September 26, 1997.  The back 
disability had previously been assigned a 20 percent rating 
from October 1992.  

The veteran's service-connected disabilities include coronary 
artery disease with hypertension, status post bypass 
grafting, times two, assigned a 100 percent rating; and 
anxiety reaction assigned a 30 percent disability rating.  
Noncompensable disability evaluations have been assigned for 
residuals of excision of nodule of the left spermatic cord, 
bilateral hearing loss, maxillary sinusitis, degenerative 
arthritis of the right elbow (non dominant), and hemorrhoids.  
The veteran's combined service-connected disability rating is 
100 percent.  He is also in receipt of special monthly 
compensation on the basis of being housebound under 
38 U.S.C.A. § 1114 subsection (s) and 38 C.F.R. § 3.350(i) 
from November 1999.  

Although numerous claims were considered by the RO prior to 
that time, in September 2001, the veteran forwarded VA Form 
21-4138 in which he indicated that he wanted to withdraw his 
appeal.  However, he filed a substantive appeal in November 
2001 to clarify this in which he indicated that he was only 
appealing the issue of entitlement to an increased rating for 
back disability from 40 to 60 percent effective from 
September 1997.  He did, however, also discuss entitlement to 
benefits based on aid and attendance requesting that the 
Board consider granting benefits based on aid and attendance 
or change the effective date of his housebound benefits.  In 
March 2002, the representative identified the issues as 
entitlement to special monthly compensation based upon the 
need for regular aid and attendance and entitlement to an 
increased rating for back disability currently evaluated as 
40 percent disabling.  

During the hearing before the undersigned in June 2002 
testimony was received solely on the two issues identified on 
the title page of this decision: Entitlement to an increased 
rating for back disability evaluated as 40 percent disabling, 
and entitlement to special monthly compensation based upon 
the need for regular aid and attendance.  


FINDINGS OF FACT

1.  The veteran's service-connected back disability is 
currently manifested by significant degenerative disc disease 
including multiple herniated discs in what is clinically 
termed pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, with 
demonstrable muscle spasm loss of L4 sensation in the right 
lower extremity with an absent right-sided knee jerk, 
decreased right ankle jerk, and weakness in the quadriceps 
and hamstrings, and with the veteran's pain significantly 
limiting his functional ability during flare-ups and during 
repeated use of the lumbar spine.  

2.  The veteran's service-connected disabilities necessitate 
the regular aid or assistance of another person to help him 
perform some of the activities of daily living, to include 
protecting him from the hazards or dangers incident to his 
daily environment.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for back disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
3.321(b(1), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (2002).  

2.  The criteria for special monthly compensation, based on 
the need for aid and attendance of another person, have been 
met.  38 U.S.C.A. § 1114(1)(s) (West 2002); 38 C.F.R. §§ 
3.350, 3.352 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that his back disability warrants a 60 
percent disability rating and that his service-connected 
disabilities necessitate the regular aid or assistance of 
another person to help him perform some of the activities of 
daily living, especially to protect him from the hazards or 
dangers incident to his daily environment.  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, (West 2002) [codified 
as amended at 38 U.S.C.A. § 5100 et seq. ].  The VCAA 
included an enhanced duty on the part of VA to notify 
claimants as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefined 
the obligations of VA with respect to its duty to assist 
claimants in the development of their claims.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well-grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record. See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although the veteran's claim predates the enactment of the 
VCAA, any problems related to previous rating consideration 
under the old standards have been overcome by the fact that 
the veteran has been fully informed of the criteria under 
VCAA currently in effect and applicable to his claim.  
Specifically, this has been accomplished through the rating 
decision under VCAA and the statement of the case explaining 
the VCAA to the veteran in October 2001.  Subsequently, the 
Board has insured that all components of the VCAA have been 
complied with through the travel board hearing conducted at 
the RO and through the development action initiated by the 
Board in July 2002.  In July 2002 the Board, after notifying 
the veteran of it intentions, requested a VA medical 
examination regarding both issues.  Specific questions were 
posed to the examiner on both the increased rating and the 
special monthly compensation issues.  Although the medical 
records in this case are voluminous, the Board will not delay 
the appellate process by reporting them ad infinitum.  The 
Board views the clinical findings and answers to questions by 
the examiner based on VA examination in November 2002 as 
dispositive of both issues on appeal.  

In February 2003, the Board further notified the veteran that 
the examination results were available for review, but that 
the veteran could still submit any additional evidence he 
deemed pertinent.  Later in February 2003 the veteran 
responded to the inquiry that he had no further evidence or 
argument to present.  

In sum, the veteran he has been notified of the changes 
brought about by the VCAA, including information regarding 
VA's duty to notify him about what evidence was necessary to 
support the claim, VA's duty to assist in developing the 
claim, what evidence was required to establish entitlement, 
what evidence was needed from the veteran and what he could 
do to help.  He was also informed of where and when to send 
evidence, and of what assistance was available from VA, 
including a toll free telephone number to call if he had any 
questions whatsoever.  

The claims file contains numerous statements from the veteran 
and his representative, including hearing testimony 
transcripts from a hearing at the RO in July 1998 and a 
travel board hearing before the undersigned sitting at the RO 
in June 2002.  Neither the veteran nor his representative has 
indicated on any occasion that there is additional pertinent 
evidence available which has not been associated with the 
claims folders and the Board is not aware of any at the time 
this decision is being made.  

By the documents provided the veteran by the RO and the Board 
he has been informed of the impact of the VCAA on his claim 
and advised on how to ensure that all pertinent evidence was 
obtained.  The RO also completed all notification and 
development action pertaining to the VCAA.  There has been 
adjudication of the claim under the VCAA and issuance of an 
appropriate statement of the case.  

In sum, the RO has informed the veteran of VA's duty to 
assist in obtaining evidence pertinent to his claim, what 
evidence was necessary to support the claim, what evidence 
the veteran might submit, and what VA was prepared to do to 
assist him in this regard consistent with the mandates of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided medical examinations 
that are further discussed below.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  On the basis 
of review of the claims folder, there is no indication that 
the veteran has further evidence or argument to submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  



Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. Part 4 (2002).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, § 
4.20 (2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. Part 4, § 4.7 (2002).  

Where an increase in a disability rating is at issue, the 
current level of disability is of primary concern, and an 
exposition of remote clinical histories and findings is 
unnecessary pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided. See 38 C.F.R. § 4.14 (2002); 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." 38 C.F.R. Part 4, § 4.6 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2002).  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
Part 4, § 4.45 (2002).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (2002).  

Under Diagnostic Code 5003 of 38 C.F.R. Part 4 (2002), 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5003 (2002).  In the instant 
appeal, the veteran's current rating evaluation is based upon 
a diagnostic code which addresses limitation of motion.  

The ratings for intervertebral disc syndrome provide a 60 
percent rating when it is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 40 
percent rating is assigned when intervertebral disc syndrome 
is severe with recurring attacks, with intermittent relief.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5293 (2002).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a) (2002).  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352(a) (2002).  

Special monthly compensation provided by 38 U.S.C.A. § 1114 
(West 2002) is payable for being so helpless as to be in need 
of regular aid and attendance. Such special monthly 
compensation is payable where the veteran has a single 
service-connected disability rated as 100 percent disabling 
and,

(1) Has additional service-connected disability or 
disabilities independently rated at 60 percent, separate and 
distinct from the 100 percent service- connected disability 
and involving different anatomical segments or bodily 
systems, or

(2) Is permanently housebound be reason of service-connected 
disability or disabilities. This requirement is met when the 
veteran is substantially confined, as a direct result of 
service- connected disabilities, to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  See 38 C.F.R. § 
3.350(i) (2002).


Factual Background and Analysis

I.  Increased rating for back disability

In response to the specific questions posed by the Board to 
the examiner in 1992 it has been reported that the veteran 
has pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy; that the veteran 
has demonstrable muscle spasm with a loss of L4 sensation in 
the right lower extremity with an absent right-sided knee 
jerk, decreased right ankle jerk, paraspinal muscle spasms 
and weakness in the quadriceps and hamstrings attributable to 
his disc disease.  The examiner further noted that on an old 
magnetic resonance imaging report, the veteran had 
significant degenerative disc disease, including multiple 
herniated discs, which was likely to have become worse over 
the intervening four years.  The decrease in range of motion 
shown on examination was described as moderate with the 
veteran's pain significantly limiting his functional ability 
during flare-ups and during repeated use of the lumbar spine.  

Under Diagnostic Code 5292, a maximum rating of 40 percent is 
assigned where limitation of lumbar motion is severe, and 
under Diagnostic Code 5295 the maximum rating is 40 percent 
where lumbosacral strain is severe, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  In short, 40 percent is 
the maximum rating under those diagnostic codes, and a 
disability rating higher than the veteran's current 40 
percent evaluation is not available under diagnostic codes 
5292 or 5295.  

Intervertebral disc syndrome is rated as 40 percent when 
severe, with recurring attacks and only intermittent relief; 
and as 60 percent disabling when symptoms are pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and with little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).  

It is the judgment of the Board that the objective evidence 
supports the assignment of a 60 percent disability evaluation 
under diagnostic code 5293 inasmuch as there were clinical 
findings on the examination in November 2002 of both muscle 
spasm and multiple neurologic deficits attributable to the 
service-connected spine disability.  The Board has considered 
the possible application of other criteria to establish an 
even higher disability rating, but the criteria are not shown 
present.  Specifically, the fact that no more than moderate 
limitation of motion is demonstrated on objective examination 
and that no bowel or bladder symptoms are reported by the 
veteran are factors against assignment of a rating in excess 
of 60 percent at this time.  

While the veteran has continued to complain of increased 
disability, it is noteworthy that his specific request was 
that a 60 percent rating be assigned for his back disability.  
In light of this, and for the other reasons enumerated, it is 
the judgment of the Board that the 60 percent disability 
rating assigned here compensates the veteran for all his 
symptoms and that a higher disability evaluation is not 
warranted.  

In addition, the Board has included consideration of the 
impact and severity of pain by applying the factors set out 
in 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59 (2001), as 
interpreted by the Court of Appeals for Veterans Claims (the 
Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the veteran's disabilities including fatigue and increased 
limitation of motion due to back symptoms are taken into 
consideration and compensated under the provisions of 
Diagnostic Code 5293, which contemplates muscle spasm, while 
his limitation of motion, including limitation of motion due 
to pain, is contemplated under the provisions of Diagnostic 
Code 5292.  Thus, consideration of the effect of pain under 
38 C.F.R. Part 4, §§ 4.40 and 4.45 is included in the 
evaluation assigned for his service-connected low back 
disability.  Also, the evidence shows that the veteran is 
capable of walking short distances, and driving a car for a 
short period of time on special occasions such as reporting 
for VA examination.  


II.  Aid and Attendance

A veteran will be considered in need of regular aid and 
attendance if he: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a) (2001).  Determinations as to the need for aid and 
attendance are factual in nature and must be based upon the 
actual requirements for personal assistance from others.  In 
making such determinations, consideration is given to such 
conditions as: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating may be made.  The 
particular personal functions that the veteran is unable to 
perform should be considered in connection with his condition 
as a whole, and the need for air and attendance must be 
regular, not constant.  38 C.F.R. § 3.352(a) (2002).  

While the factors referenced in 38 C.F.R. § 3.352(a), such as 
inability to dress oneself, feed oneself, attend to personal 
hygiene, etc., must be considered in a determination, the 
United States Court of Appeals for Veterans Claims (Court) 
has likewise found that the logical inference to be drawn 
from this language is that eligibility for special monthly 
compensation benefits requires that at least one of the 
enumerated factors be present.  Turco v. Brown, 9 Vet. App. 
222, 224 (1996).  

It is not contended, or shown, that the veteran is a patient 
in a nursing home or that he is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less.  Therefore, his entitlement to an increased 
rate of compensation would be based upon a factual need for 
aid and attendance by reason of his disabilities.  

Regarding the aid and attendance question, VA's examiner in 
November 1992 reported that the veteran was able to drive 
himself and appeared unattended for the examination, was not 
currently hospitalized, was not permanently bedridden, had 
20/20 eyesight, was able to feed himself, and able to attend 
to the wants of nature without assistance.  The examiner 
further noted, however, that dressing required several hours 
of difficult labor by the veteran noting that it took the 
veteran four to five hours to get up and get dressed.  The 
examiner further reported that the veteran bathed with a 
stool creating a risk factor when unattended; that he had 
back braces which his son helped him put on; and, most 
relevant to this decision, that the veteran needed care or 
assistance on a daily basis to protect him from hazards or 
dangers incident to his daily environment.  In this regard, 
the examiner recounted a story in which the veteran left the 
stove on and it caught fire.  Fortunately, his daughter 
arrived before disaster struck.  The examiner noted that 
given the fact that the veteran is very immobile, especially 
in the morning when he first gets up, or at night when he is 
lying down for a period of time, it would be difficult for 
the veteran to rush and get himself out of the house during a 
period of emergency.  His lack of mobility coupled with the 
history of tinnitus, dizziness, poor memory, and poor balance 
were all factors in the medical examiner's opinion that the 
veteran required the assistance of another person to protect 
him from hazards or dangers incident to his daily 
environment.  

This objective finding in the Board's judgment answers the 
question of whether the veteran needs care or assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment and warrants allowance of 
the claim.  

The law states that the need for aid and attendance must be 
based upon the actual requirements for personal assistance 
from others.  38 C.F.R. § 3.352.  Here, it is apparent from 
the veteran's medical records and testimony and the November 
2002 VA examination report that the veteran requires some 
assistance in performing activities of daily living.  In the 
judgment of the Board the evidence is at least in equipoise 
as to whether the veteran is in need of aid and attendance, 
within the meaning of the cited legal authority.  The 
November 2002 VA medical examiner's statement provides 
considerable support for the veteran's claim.  Resolving any 
doubt in favor of the veteran, the evidence supports the 
claim for special monthly compensation on account of the need 
for aid and attendance.  

The favorable decisions on both issues in this appeal are 
based primarily on the clinical evidence provided by VA's 
medical examiner in November 2002 as discussed above, but it 
is also supported by the undersigned's evaluation of the 
hearing testimony provided by the veteran and personal 
observation of the veteran, especially regarding his lack of 
mobility, during his testimony on June 5, 2002 at the 
Regional Office.  


ORDER

Entitlement to a 60 percent rating for back disability is 
granted, subject to controlling regulations governing the 
payment of monetary awards.  

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance is granted.  




	                        
____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

